Citation Nr: 1521516	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-24 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for sarcoidosis.

2.  Entitlement to service connection for arthritis of the bilateral ankles, including as secondary to service-connected sarcoidosis.

3.  Entitlement to service connection for chronic fatigue syndrome, including as secondary to service-connected sarcoidosis.

4.  Entitlement to service connection for sinusitis, claimed as a nasal obstruction, including as secondary to service-connected sarcoidosis.

5.  Entitlement to service connection for an irregular heartbeat, including as secondary to service-connected sarcoidosis.

6.  Entitlement to service connection for edema of the bilateral lower extremities, including as secondary to service-connected sarcoidosis.

7.  Entitlement to service connection for left arm weakness, including as secondary to service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A portion of the Veteran's records are contained in the Virtual VA paperless claims processing system.  Any future consideration of this appellant's claims should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for skin lesions of the fingers and thumbs, residuals of a lump on the back of the neck, residuals of a left shoulder condition, pseudofolliculitis barbae, and an unspecified dental claim, have been raised by the record in a September 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of an increased rating for sarcoidosis and service connection for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran is not currently diagnosed with arthritis of the bilateral ankles, chronic fatigue syndrome, an irregular heartbeat, edema of the bilateral lower extremities, or a disability manifested by left arm weakness.


CONCLUSION OF LAW

The criteria for service connection for with arthritis of the bilateral ankles, chronic fatigue syndrome, an irregular heartbeat, edema of the bilateral lower extremities, or a disability manifested by left arm weakness, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a January 2011 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA treatment records, and Social Security Administration (SSA) records have been obtained and associated with the claims file.

No medical examination or opinion has been obtained with respect to the service connection claims being adjudicated in this decision.  However, as discussed below, the Board finds that the evidence in this case does not reflect competent evidence of current diagnoses, or persistent or recurrent symptoms, of the claimed conditions.  This warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide these claims.  See 38 U.S.C.A. § 5103(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010) (noting that subsection A of 38 U.S.C.A. § 5103(d)(2), which deals with the Veteran's current disability, has a stricter standard than subsection B, which addresses the association between a current disability and service).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Service connection is also warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Here, the Veteran is seeking service connection for arthritis of the bilateral ankles, chronic fatigue syndrome, an irregular heartbeat, edema of the bilateral lower extremities, or a disability manifested by left arm weakness.  However, aside from the Veteran's basic claims of service connection for these disabilities and his expressions of disagreement at being denied these benefits, the record does not reflect any complaints, treatment, or diagnoses for these conditions during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim).  Similarly, the evidence does not reflect such findings at any point within a reasonable proximity to the appeal period.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

The Veteran filed his claims in December 2010.  VA treatment records dated from 2007 through 2013 have been associated with the claims file.  While the Veteran was treated for various conditions during this time, he did not complain of unilateral or bilateral ankle pain at any point, and arthritis or another ankle disability was not diagnosed.  While he reported complaints of insomnia, there is no diagnosis of chronic fatigue syndrome.  There are no complaints or diagnoses of an irregular heartbeat or heart palpitations.  There are no complaints or diagnoses of edema in the lower extremities.   He did not complain of left arm weakness at any point, and no left arm disability was ever diagnosed.

The Veteran has not submitted in lay statements asserting that he has experienced recurrent or persistent symptoms associated with any of these conditions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In this case, the evidence simply does not reflect that the Veteran currently has any of the claimed disabilities.  Therefore, service connection is not warranted.


ORDER

Service connection for arthritis of the bilateral ankles is denied.

Service connection for chronic fatigue syndrome is denied.

Service connection for an irregular heartbeat is denied.

Service connection for edema of the bilateral lower extremities is denied.

Service connection for a disability manifested by left arm weakness is denied.


REMAND

Additional development is necessary prior to adjudicating the Veteran's remaining claims on appeal.

With respect to his claim for an increased rating for sarcoidosis, the Veteran's condition is rated under Diagnostic Code (DC) 6846.  DC 6846 provides that sarcoidosis is to be rated under either the rating criteria of Diagnostic Code 6846, or the active disease or residuals are to be rated as chronic bronchitis (Diagnostic Code 6600) and extra-pulmonary involvement rated under the specific body system involved.

A February 2011 VA examination report stated that there was no evidence of a sarcoid recurrence.  However, this examination did not include the pulmonary function testing necessary to evaluate the condition under DC 6600.  Therefore, a new examination which includes such testing must be obtained.

With respect to the Veteran's claim for service connection for sinusitis, VA treatment records dated July 2010 and September 2010 reflect complaints of nasal congestion.  SSA records dated November 2010 include a diagnosis of allergic rhinitis.  In addition, service treatment records from December 1971 reflect that, at the time, the Veteran's sarcoidosis affected his nasal septum.  Therefore, an examination and opinion is necessary to determine whether has a current disability, including allergic rhinitis or another nasal obstruction, that his secondary to his service-connected sarcoidosis.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the nature, symptoms, and severity of the Veteran's service-connected sarcoidosis.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  Pulmonary function testing must specifically be conducted and expressed through FEV-1 percentage, FEV-1/FVC percentage, and DLCO (SB) percentage.

Following completion of the above, the examiner should address the following:

The examiner should identify any and all treatment the Veteran has undergone for his sarcoidosis, including whether he has been prescribed either low dose or high dose corticosteroids or any other mediation for treatment of his sarcoidosis.  The examiner is notified that the Veteran was prescribed flunisolide, a corticosteroid, in September 2010.

The examiner should identify each clinically significant symptom experienced by the Veteran that is attributable to sarcoidosis.  For each identified symptom, the examiner should provide an opinion regarding the severity of that symptom.

The examiner must specifically address whether the Veteran has allergic rhinitis, sinusitis, or other nasal obstruction that is caused or aggravated by his sarcoidosis.

Note: The term "aggravated" in the above context means a permanent worsening of the nasal condition, and not temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level.

The examiner is notified that VA treatment records from July 2010 and September 2010 document that the Veteran experienced nasal congestion after spraying pesticides.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

2.  After completing any additional development deemed necessary, readjudicate the claims of entitlement to an increased rating for service-connected sarcoidosis, and entitlement to service connection for sinusitis, claimed as a nasal obstruction.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


